DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Request for Continued Examination (RCE) dated on April 16, 2021.
Claims 1-5, 7-12 and 14-20 have been amended. All other Claims are previously presented 
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.

Priority
This application filed on July, 15, 2018 claims priority as of April 24, 2018 from a continuing in part application number 15/961,521.

Examiner’s Note
Examiner had contacted the applicant’s representative and provided suggestions for a compact prosecution. However, the applicant had declined the examiner’s suggestion. Examiner suggest applicant representative to contact the examiner to move forward the prosecution. Examiner’s contact details are provided in the conclusion section.
Response to Arguments
Applicant’s amendment, filed on April 16, 2021 has claims 1-5, 7-12 and 14-20 amended, and all other claims previously presented.

Applicant’s remark, filed on April 16, 2021 on top of page 9, regarding, “Applicant reiterates that the combination with Gaeta contains no disclosure whatsoever regarding digital assets, let alone the recited blockchain tokens having unique identifiers associated therewith” has been considered and found persuasive. However, newly cited art by Chan et al. (US PGPUB. # US 2018/0068130) teaches blockchain technology and particularly tracking transactions with generated tokens. These tokens are generated and associated with a unique identifier. In particularly Chan teaches, “upon creation of a new account, a new genesis block is generated and associated with the new account. Transactions in this environment are conducted across two different The unique identifier may be implemented using a token generator that writes new tokens into each blockchain and into the central tracking mechanism”.   (¶69-¶70). Wright also describes “A computer-implemented method of determining the validity of a token (T) associated with a quantity of cryptocurrency is provided. In some embodiments, the method comprises: a second user (B) receiving, over a communications network, a first transaction comprising a transfer of the token (T) from a first user (A) to the second user (B), querying a peer-to-peer distributed ledger to determine whether an authenticated transaction associated with the token (T) can be identified, wherein the authenticated transaction comprises a previous transaction associated with the token (T) and wherein the token (T) has been authorised and responsive to identifying an authenticated transaction, determining that the token (T) is valid”. (Abstract). Daniel teaches, “A computer implemented method for detecting malicious events occurring with respect to a blockchain data structure comprising: defining a transaction creation profile according to which transactions can be generated and submitted to the blockchain; submitting a transaction to the blockchain, the transaction causing the generation of a profiler data structure in the blockchain including (Abstract). Thus contrary to applicant’s assertion, combination of Chan, Wright and Daniel teaches, blockchain tokens associated with a unique identifier. The motivation/suggestion for doing so would be to detect a security event.
Applicant’s remark, filed on April 16, 2021 on bottom of page 9 regarding, “here remains nothing in the combination with Wight, including in the portion cited in the Final Office Action, that discloses monitoring token locations for tokens that have not moved, as is claimed” has been considered but is not found persuasive. Wright teaches, “the first token (T1) may have a token value (TV1) of $1000 AUD and the first user (A) 5 may wish to transfer $800 AUD of the token value to the second user (B) 7 and keep the remaining $200 AUD tokens. Such a transaction would involve a transaction with the first token (T1) that results in a second token (T2) representing $200 AUD that stays with the first user (A) 5 as change and creating a third token (T3) representing $800 AUD to be transferred to the second user (B) 7”. The second token (T2) stays with the first user indicates that one of plurality of tokens has not moved. In addition Wright teaches, “the title registry database comprises one or more entries relating to transactions comprising a transfer of a token, each entry being associated with a transaction indicator and wherein querying the title registry database comprises determining a transaction indicator associated with the token from the first transaction; (¶20). Wright further teaches, “the system also comprises one or more processing devices for managing a title registry database for recording transactions associated with transfers of tokens. The one or more processing devices may be in communication with the first, second, and/or third processing devices, and/or the one or more processing devices across the communications network. In particular, the one or more processing devices may be configured to receive and record data pertaining to transactions comprising transfers of tokens”. (Fig. 1(23), ¶52). Wright in Table 1 and Table 2 discloses, a ContractPointer field. (Table -1 , Page 7, Table -2 Page 8). Chan teaches, “upon creation of a new account, a new genesis block is generated and associated with the new account. Transactions in this environment are conducted across two different ledgers (e.g., blockchains) and can only be conducted through the validation process enabled by the central tracking mechanism. To enable transactions across two different blockchains, a unique identifier is passed from Account Holder A to Account Holder B, and Account Holder B's system verifies that the unique identifier is valid for the transaction through the central tracking mechanism. Once the validity of the unique identifier of Account Holder A is confirmed, Account Holder B's system sends a request to the system to process a transaction for a predetermined amount”. Chan further discloses, “The unique identifier may be implemented using a token generator that writes new tokens into each blockchain and into the central tracking mechanism”.   (¶69-¶70). Thus combination of Chan and Wright teaches, tokens are associated with transactions 

Applicant further recites similar remarks as listed above for dependent claims, 2-7, 9-14 and 16-20. Please see response for remarks in above paragraphs 10-12 that clearly shows how the cited prior arts Chan, Wright, Daniel and Balaraman clearly teaches the claimed limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11-12 and 14-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US PGPUB. # US 2018/0068130, hereinafter “Chan”),  and further in view of Wright et al. (US PGPUB. # US 2019/0130391, hereinafter “Wright”, priority based on foreign application # 1606065.9 filed on 4/11/2016), and further in view of Daniel et al. (US PGPUB. # US 2017/0034197, hereinafter “Daniel”)
Referring to Claims 1, 8 and 15:
Regarding Claim 1, Chan teaches,
A token identification system for securing a plurality of blockchain tokens within a blockchain network, each of the blockchain tokens having a unique identifier associated therewith (¶69, “To enable transactions across two different blockchains, a unique identifier is passed from Account Holder A to Account Holder B, and Account Holder B's system verifies that the unique identifier is valid for the transaction through the central tracking mechanism”, ¶70, “The unique identifier may be implemented using a token generator that writes new tokens into each blockchain and into the central tracking mechanism. When an account holder initiates a transaction”, Fig. 6(602, 608), i.e. Examiner submits that tokens are generated within a blockchain indicates that these tokens are blockchain tokens and they are unique) the token identification system comprising: 
one or more processors in communication with a public chain network layer (Fig. 1(160), ¶60, “the one or more peer systems 160 may maintain the updated versions of the distributed ledger”), ¶63, “enable corresponding users to track, in conjunction with peer systems 150 and other components of computing environment 100, a disposition and distribution of one or more assets using conventional, publicly available and transparent blockchain ledgers”, i.e. public chain network layer)  and a private chain network layer of the blockchain network (Fig. 3(302, 304, 306), ¶74, “It should be understood that in embodiments these blockchains 302, 304, 306 are private blockchains that are not published to the world”, i.e. private chain network layer), wherein the one or more processors [monitor movement and location] of the plurality of blockchain tokens between a public chain and a private chain of the blockchain network (Fig. 6(602), ¶85, “The system 600 includes a token repository 602 where tokens reside”, i.e. plurality of blockchain tokens, (Fig. 1(160), ¶60, “the one or more peer systems 160 may maintain the updated versions of the distributed ledger”, ¶63, “enable corresponding users to track, in conjunction with peer systems 150 and other components of computing environment 100, a disposition and distribution of one or more assets using conventional, publicly available and transparent blockchain ledgers”, i.e. public chain network layer, Fig. 3(302, 304, 306), ¶74, “It should be understood that in embodiments these blockchains 302, 304, 306 are private blockchains that are not published to the world”, i.e. private chain network layer), [wherein at least one of the plurality of blockchain tokens has not moved] while associated with the unique identifier thereof (¶69, “To enable transactions across two different blockchains, a unique identifier is passed from Account Holder A to Account Holder B, and Account Holder B's system verifies that the unique identifier is valid for the transaction through the central tracking mechanism”, ¶70, “The unique identifier may be implemented using a token generator that writes new tokens into each blockchain and into the central tracking mechanism. When an account holder initiates a transaction”, Fig. 6(602, 608), i.e. Examiner submits that tokens are generated within a blockchain indicates that these tokens are blockchain tokens and they are unique);
Chan does not teach explicitly,
[one or more processors in communication with a public chain network layer and a private chain network layer of the blockchain network, wherein the one or more processors] monitor movement and location [of the plurality of blockchain tokens between a public chain and a private chain of the blockchain network], wherein at least one of the plurality of blockchain tokens has not moved [while associated with the unique identifier thereof];
one or more storage devices that store the movement and location of the plurality of blockchain tokens within the public chain; 
a private chain history that stores the movement and location of the plurality of blockchain tokens within the private chain; and 
one or more communication devices, wherein, upon a security event, one or more of the plurality of blockchain tokens associated with the security event are invalidated by the one or more processors and their location is reported to the blockchain network via the one or more communication devices.
However, Wright teaches,
[one or more processors in communication with a public chain network layer and a private chain network layer of the blockchain network, wherein the one or more processors] monitor movement and location (¶20, “the title registry database comprises one or more entries relating to transactions comprising a transfer of a token”, Fig. 1(23), ¶52, “one or more processing devices 21 for managing a title registry database 23 for recording transactions associated with transfers of tokens”, “the one or more processing devices 19 may be configured to receive and record data pertaining to transactions comprising transfers of tokens (T)”,Table 1 (Contract Pointer), Table 2 (Contract Pointer), i.e. processing devices having processors monitors and records movement and location of tokens utilizing registry database. The tokens are associated with blockchain hence the tokens are blockchain tokens) [of the plurality of blockchain tokens between a public chain and a private chain of the blockchain network], wherein at least one of the plurality of blockchain tokens has not moved (¶67, “a transaction with the first token (T1) that results in a second token (T2) representing $200 AUD that stays with the first user (A) 5”, i.e. second token (T2) stays with the first user indicates that one of plurality of tokens does not move) [while associated with the unique identifier thereof];
one or more storage devices that store the movement and location of the plurality of blockchain tokens within the public chain (¶20, Fig. 1(23), 52, “a title registry database 23 for recording transactions associated with transfers of tokens”, i.e. registry database stores movement and location of the tokens); 
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Wright with the invention of Chan.
Chan teaches, generating tokens having a unique identifier in a blockchain database. Wright teaches monitoring movement and location of tokens in the blockchain.  Therefore, it would have been obvious to have generating tokens having a unique identifier in a blockchain database of Chan with monitoring movement and  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Combination of Chan and Wright does not teach explicitly,
a private chain history that stores the movement and location of the plurality of blockchain tokens within the private chain; and 
one or more communication devices, wherein, upon a security event, one or more of the plurality of blockchain tokens associated with the security event are invalidated by the one or more processors and their location is reported to the blockchain network via the one or more communication devices.
However, Daniel teaches,
a private chain history that stores the movement and location of the plurality of blockchain tokens within the private chain (Fig. 2(206), ¶25, “The profiler logic includes code to cause the generation of new transactions for storage in the blockchain known as profile transactions”, i.e. transactions are considered as tokens which are recorded into the database, and the transactions (tokens) are associated with blockchain hence the tokens are blockchain tokens); and 
one or more communication devices (Fig. 2, ¶23), wherein, upon a security event, one or more of the plurality of blockchain tokens associated with the security event are invalidated by the one or more processors and their location is reported to the blockchain network via the one or more communication devices (Fig. 1(102), ¶22, “A central processor unit (CPU) 102 “,¶27, “an absence of one or very few expected profile transactions is enough to warrant alarm that a malicious event has occurred in respect of the blockchain 206”, “generating an alert; communicating the non-compliance with the transaction creation profile to other entities operating with the blockchain 206, such as other computer systems relying on the blockchain 206; terminating access to the blockchain 206 “, Fig. 3(336, 340), i.e. a security event is detected and access to blockchain is terminated indicates that tokens are invalidated and an alert is generated or communicating the non-compliance to other entities indicates that location is reported).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Daniel with the invention of Chan in view of Wright.
Chan in view of Wright teaches, generating tokens having a unique identifier in a blockchain database and monitoring movement and location of tokens in the blockchain.  Daniel teaches detecting security event in the blockchain and invalidating tokens. Therefore, it would have been obvious to have detecting security event in the blockchain and invalidating tokens of Daniel  into the teachings of Chan in view of Wright to avoid double spending in a blockchain database. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Regarding Claim 8, it is a computer-implemented method of above system Claim 1 and therefore Claim 8 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 15, it is a computer-implemented method of above system Claim 1 and therefore Claim 15 is rejected with the same rationale as applied against Claim 1 above.

Referring to Claims 4, 11 and 18:
Regarding Claim 4 rejection of Claim 1 is included and for the same motivation combination of Chan and Wright does not teach explicitly,
The token identification system of claim 1, wherein the security event comprises receipt of a notification that one or more of the plurality of blockchain tokens or a wallet storing the same have been accessed by an unauthorized user.
However, Daniel teaches,
The token identification system of claim 1, wherein the security event comprises receipt of a notification that one or more of the plurality of blockchain tokens or a wallet storing the same have been accessed by an unauthorized user (¶4-¶5, “privately mining a blockchain fork in which a double-spending transaction is included”, ¶27, “generating an alert; communicating the non-compliance with the transaction creation profile to other entities operating with the blockchain 206”, i.e. double spending alert (notification) is provided).

Regarding Claim 11, rejection of Claim 8 is included and Claim 11 is rejected with the same rationale as applied against Claim 4 above. 

Regarding Claim 18, rejection of Claim 15 is included and Claim 18 is rejected with the same rationale as applied against Claim 4 above. 

Referring to Claims 5, 12 and 19:
Regarding Claim 5 rejection of Claim 1 is included and for the same motivation combination of Chan and Wright does not teach explicitly
The token identification system of claim 1, wherein the security event comprises detection of double spending of one or more of the plurality of blockchain tokens.
However, Daniel teaches,
The token identification system of claim 1, wherein the security event comprises detection of double spending of one or more of the plurality of blockchain tokens (¶4-¶5, “The attacker submits to the merchant/network a transaction which pays the merchant, while privately mining a blockchain fork in which a double-spending transaction is included instead”, ¶27, “the presence of malicious or erroneously operating miners 204 can be identified and mitigating or remedial action can be taken”, i.e. detection of double spending is identified as a security event).

Regarding Claim 12, rejection of Claim 8 is included and Claim 12 is rejected with the same rationale as applied against Claim 5 above. 

Regarding Claim 19, rejection of Claim 15 is included and Claim 19 is rejected with the same rationale as applied against Claim 5 above. 

Referring to Claims 7, 14 and 20:
Regarding Claim 7 rejection of Claim 1 is included and for the same motivation Chan does not teach explicitly,
The token identification system of claim 1, wherein the movement and location of the plurality of blockchains tokens is monitored using origin address and destination address and a user identifier that identifies the user that initiated the movement.
However, Wright teaches,
The token identification system of claim 1, wherein the movement and location of the plurality of blockchains tokens is monitored using origin address and destination address and a user identifier that identifies the user that initiated the movement (¶67, “a transaction would involve a transaction with the first token (T1) that results in a second token (T2) representing $200 AUD that stays with the first user (A) 5 as change and creating a third token (T3) representing $800 AUD to be transferred to the second user (B) 7”, i.e. movement of token is monitored using origin address and destination address and user involved in the transaction).

Regarding Claim 14, rejection of Claim 8 is included and Claim 14 is rejected with the same rationale as applied against Claim 7 above. 

Regarding Claim 20, rejection of Claim 15 is included and Claim 20 is rejected with the same rationale as applied against Claim 7 above. 

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US PGPUB. # US 2018/0068130, hereinafter “Chan”),  and further in view of Wright et al. (US PGPUB. # US 2019/0130391, hereinafter “Wright”, priority based on foreign application # 1606065.9 filed on 4/11/2016), and further in view of Daniel et al. (US PGPUB. # US 2017/0034197, hereinafter “Daniel”), and further in view of Gaeta et al. (US PAT. # US 10,423,938, hereinafter “Gaeta”).

Referring to Claims 2, 9 and 16:
Regarding Claim 2, rejection of Claim 1 is included and Chan teaches,
The token identification system of claim 1, [wherein the security event comprises detection of] a block chain token (¶69, “To enable transactions across two different blockchains, a unique identifier is passed from Account Holder A to Account Holder B, and Account Holder B's system verifies that the unique identifier is valid for the transaction through the central tracking mechanism”, ¶70, “The unique identifier may be implemented using a token generator that writes new tokens into each blockchain and into the central tracking mechanism. When an account holder initiates a transaction”, Fig. 6(602, 608), i.e. Examiner submits that tokens are generated within a blockchain indicates that these tokens are blockchain tokens and they are unique) [having a unique identifier identical to the unique identifier of one or more of the plurality of] block chain tokens (¶69, “To enable transactions across two different blockchains, a unique identifier is passed from Account Holder A to Account Holder B, and Account Holder B's system verifies that the unique identifier is valid for the transaction through the central tracking mechanism”, ¶70, “The unique identifier may be implemented using a token generator that writes new tokens into each blockchain and into the central tracking mechanism. When an account holder initiates a transaction”, Fig. 6(602, 608), i.e. Examiner submits that tokens are generated within a blockchain indicates that these tokens are blockchain tokens and they are unique).
Combination of Chan, Wright and Daniel does not teach explicitly,
The token identification system of claim 1, wherein the security event comprises detection of [a block chain token] having a unique identifier identical to the unique identifier of one or more of the plurality of [block chain tokens].
However, Gaeta teaches,
The token identification system of claim 1, wherein the security event comprises detection of [a block chain token] having a unique identifier identical to the unique identifier of one or more of the plurality of [block chain tokens].
 (CL(7), LN(22-52), “the identification string is based on the unique instrument identifier”, “compares the identification string with a plurality of identification strings recorded in the distributed ledger system 106”, “unique identifiers are compared (e.g., by miners) to look for collisions of the unique identifiers, which could be seen as possible fraudulence”, i.e. security event is detected by comparing unique identification strings with one or more plurality of identification strings and finding identical unique string).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Gaeta with the invention of Chan in view of Wright and Daniel.
Chan in view of Wright and Daniel teaches, generating tokens having a unique identifier in a blockchain database and monitoring movement and location of tokens in the blockchain and detecting security event in the blockchain and invalidating tokens. Gaeta teaches, detecting a security event when a token unique identifier is same as other token unique identifier. Therefore, it would have been obvious to have detecting a security event when a token unique identifier is same as other token unique identifier of Gaeta into the teachings of Chan in view of Wright and Daniel to avoid double spending in a blockchain database. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Regarding Claim 9, rejection of Claim 8 is included and Claim 9 is rejected with the same rationale as applied against Claim 2 above. 

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 2 above. 
Referring to Claims 3, 10 and 17:
Regarding Claim 3, rejection of Claim 2 is included and for the same motivation Chan teaches, 
The token identification system of claim 2, [wherein the one or more storage devices, the private chain history, or both stores the movement and location of an external] blockchain token (¶69, “To enable transactions across two different blockchains, a unique identifier is passed from Account Holder A to Account Holder B, and Account Holder B's system verifies that the unique identifier is valid for the transaction through the central tracking mechanism”, ¶70, “The unique identifier may be implemented using a token generator that writes new tokens into each blockchain and into the central tracking mechanism. When an account holder initiates a transaction”, Fig. 6(602, 608), i.e. Examiner submits that tokens are generated within a blockchain indicates that these tokens are blockchain tokens and they are unique) [from an external blockchain network, and the external] blockchain token is assigned a unique identifier (¶69, “To enable transactions across two different blockchains, a unique identifier is passed from Account Holder A to Account Holder B, and Account Holder B's system verifies that the unique identifier is valid for the transaction through the central tracking mechanism”, ¶70, “The unique identifier may be implemented using a token generator that writes new tokens into each blockchain and into the central tracking mechanism. When an account holder initiates a transaction”, Fig. 6(602, 608), i.e. Examiner submits that tokens are generated within a blockchain indicates that these tokens are blockchain tokens and they are unique).
combination of Dan, Wright and Daniel does not teach explicitly,
The token identification system of claim 2, wherein the one or more storage devices, the private chain history, or both stores the movement and location of an external [blockchain token] from an external blockchain network, and the external [blockchain token is assigned a unique identifier].
However, Gaeta teaches,
The token identification system of claim 2, wherein the one or more storage devices, the private chain history, or both stores the movement and location of an external [blockchain token] from an external blockchain network, and the external [blockchain token is assigned a unique identifier] (CL(6), LN(16-55), “In accordance with implementations of the present disclosure, computer-executable program (e.g., application, script) is placed on the private ledger to validate/verify negotiable instrument transaction (e.g., checking for duplicate checks) by examining data submitted by the financial institutions (e.g., determine whether a check has already been deposited at another institution)”, “the check hash is stored on the smart contract, which is stored on the blockchain”, i.e. Examiner submits that check information is considered as an external token, hence external token movement and location is stored).

Regarding Claim 10, rejection of Claim 9 is included and Claim 10 is rejected with the same rationale as applied against Claim 3 above. 

Regarding Claim 17, rejection of Claim 16 is included and Claim 17 is rejected with the same rationale as applied against Claim 3 above. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US PGPUB. # US 2018/0068130, hereinafter “Chan”),  and further in view of Wright et al. (US PGPUB. # US 2019/0130391, hereinafter “Wright”, priority based on foreign application # 1606065.9 filed on 4/11/2016), and further in view of Daniel et al. (US PGPUB. # US 2017/0034197, hereinafter “Daniel”), and further in view of Balaraman et al. (US PGPUB. # US 2019/0303942, hereinafter “Balaraman”).

Referring to Claims 6 and 13:
Regarding Claim 6, rejection of Claim 1 is included and combination of Chan, Wright and Daniel does not teach explicitly,
The token identification system of claim 1, wherein the security event is detected by an artificially intelligent system.
However, Balaraman teaches,
The token identification system of claim 1, wherein the security event is detected by an artificially intelligent system (Fig. 4(411), ¶54, “determine whether the payment request hash matches any stored data (e.g., to determine whether the payment request has been previously reported as suspected and/or validated fraud)”, ¶55, ¶77, “the operations may be machine operations or any of the operations may be conducted or enhanced by Artificial Intelligence (AI) or Machine Learning”, i.e. security event is detected by an artificial intelligence).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Balaraman with the invention of Chan in view of Wright and Daniel.
Chan in view of Wright and Daniel teaches, generating tokens having a unique identifier in a blockchain database and monitoring movement and location of tokens in the blockchain and detecting security event in the blockchain and invalidating tokens.  Balaraman teaches detecting a fraudulent event by an artificial intelligent system. Therefore, it would have been obvious to have detecting a fraudulent event by an artificial intelligent system of Balaraman into the teachings of Chan in view of Wright and Daniel to determine a fraudulent event in a blockchain by an artificial intelligent system to minimize human intervention. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 13, rejection of Claim 8 is included and Claim 13 is rejected with the same rationale as applied against Claim 6 above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Drouin et al. (US PGPUB. # US 2018/0198617) discloses, a system includes hardware processors and a token exchange module configured to create a uniquely identified first digital token including an owner ID field identifying the current possessor of the digital token, associate the first digital token with digital content presented to the first user in a mixed reality environment, present the digital within the MR environment, make the first digital token available for acquisition, receive a request to acquire the first digital token, assign possession of the first digital token, via the owner ID field, to the first unique user ID of the first user based on the request to acquire the first digital token, receive a request to transfer the first digital token from the first user to the second user, the second user having a second unique user ID, and changing the owner ID field to the second unique user ID based on the request to transfer. 
Grendon et al. (US PGPUB. # US 2019/0188704) discloses, a method for processing a trust-based transaction via a blockchain includes: receiving data associated with a proposed trust-based transaction including at least a transaction amount, payment data, and a broker identifier; processing payment for the transaction amount using the payment data; identifying a blockchain address associated with a broker corresponding to the broker identifier; generating a digital token, wherein the digital token is unique to the proposed trust-based transaction; electronically transmitting the generated digital token to a first computing device; and electronically 
 Molinari et al. (US PGPUB. # US 2019/0080402) discloses, a method that includes generating a unique token associated with a profit participation parameter in an issuing entity for a token holder, the unique token being generated as a security according to a security regulation and being based on a determination of demand by token holders, implementing a smart contract on a blockchain to manage distributions from the issuing entity to the token holder according to the unique token, wherein the smart contract includes a set of promises in digital form and defined protocols for managing value distribution from the issuing entity to the token holder, receiving, via the smart contract, a revenue received by the issuing entity, issuing, via the smart contract and based on the revenue, to the token holder, a disbursement; and recording, by the smart contract, the disbursement and circumstances surrounding the disbursement on the blockchain. 
Madisetti et al. (US PGPUB. # US 2018/0300382) discloses, a method of synchronizing transactions between blockchains comprising receiving first and second pluralities of transactions on a first private blockchain network and recording them to first and second private blocks on the first private blockchain network, respectively, generating a first merged block comprising the first private block and the second private block and recording the first merged block to a single block on a second blockchain network, recording each of the first and second private blocks and the first merged block to a first private smart contract linked to the first private blockchain network, performing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DARSHAN I DHRUV/          Examiner, Art Unit 2498